UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-09253 Wells Fargo Funds Trust (Exact name of registrant as specified in charter) 525 Market Street, San Francisco, CA 94105 (Address of principal executive offices) (Zip Code) C. David Messman Wells Fargo Funds Management, LLC 525 Market Street San Francisco, CA 94105 (Name and address of agent for service) Registrant's telephone number, including area code: 800-222-8222 Date of fiscal year-end: 7/31 Date of reporting period: 07/01/09 - 06/30/10 Item 1. Proxy Voting Record Wells Fargo Advantage Social Sustainability Fund 3M COMPANY Ticker: MMM Security ID: 88579Y101 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Linda G. Alvarado For For Management 2 Elect Director George W. Buckley For For Management 3 Elect Director Vance D. Coffman For For Management 4 Elect Director Michael L. Eskew For For Management 5 Elect Director W. James Farrell For For Management 6 Elect Director Herbert L. Henkel For For Management 7 Elect Director Edward M. Liddy For For Management 8 Elect Director Robert S. Morrison For For Management 9 Elect Director Aulana L. Peters For For Management 10 Elect Director Robert J. Ulrich For For Management 11 Ratify Auditors For For Management 12 Amend Omnibus Stock Plan For For Management 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings ACCENTURE PLC Ticker: ACN Security ID: G1150G111 Meeting Date: AUG 5, 2009 Meeting Type: Special Record Date: JUN 19, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve Reincorporation from Bermuda to For For Management Ireland through Scheme of Arrangement 2 Adjourn Meeting For For Management 1 Approve the Creation of Distributable For For Management Reserves for Accenture plc 2 Adjourn Meeting For For Management ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 4, 2010 Meeting Type: Annual Record Date: DEC 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Reelect William L. Kimsey as a Director For For Management 1.2 Reelect Robert I. Lipp as a Director For For Management 1.3 Reelect Wulf von Schimmelmann as a For For Management Director 2 Approve KPMG as Auditors and Authorize For For Management Board to Fix Their Remuneration 3 Approve 2010 Share Incentive Plan For Against Management 4 Approve 2010 Employee Share Purchase For For Management Plan 5 Change Location of Annual Meeting For For Management 6 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 7 Authorize Board to Determine Price For For Management Range for the Issuance of Acquired Treasury Stock ACE LIMITED Ticker: ACE Security ID: H0023R105 Meeting Date: MAY 19, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Robert Hernandez as Director For Against Management 1.2 Elect Peter Menikoff as Director For Against Management 1.3 Elect Robert Ripp as Director For Against Management 1.4 Elect Theodore Shasta as Director For For Management 2 Amend Articles Re: Treatment of For For Management Abstentions and Broker Non-Votes 3.1 Approve Annual Report For For Management 3.2 Accept Statutory Financial Statements For For Management 3.3 Accept Consolidated Financial For For Management Statements 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Discharge of Board and Senior For For Management Management 6 Approve Creation of CHF 4.4 Billion For For Management Pool of Capital without Preemptive Rights 7.1 Ratify PricewaterhouseCoopers AG as For For Management Auditors 7.2 Ratify PricewaterhouseCoopers LLC as For For Management Independent Registered Public Accounting Firm 7.3 Ratify BDO AG as Special Auditors For For Management 8 Amend 2004 Long-Term Incentive Plan For Against Management 9 Approve Reduction in Share Capital and For For Management Capital Repayment of $1.32 per Share ADOBE SYSTEMS INCORPORATED Ticker: ADBE Security ID: 00724F101 Meeting Date: APR 16, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edward W. Barnholt For For Management 2 Elect Director Michael R. Cannon For For Management 3 Elect Director James E. Daley For For Management 4 Elect Director Charles M. Geschke For For Management 5 Elect Director Shantanu Narayen For For Management 6 Amend Omnibus Stock Plan For For Management 7 Ratify Auditors For For Management AGL RESOURCES INC. Ticker: AGL Security ID: 001204106 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Sandra N. Bane For For Management 1.2 Elect Director Thomas D. Bell, Jr. For For Management 1.3 Elect Director Dean R. O'Hare For For Management 2 Declassify the Board of Directors For For Management 3 Ratify Auditors For For Management APACHE CORPORATION Ticker: APA Security ID: 037411105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Eugene C. Fiedorek For For Management 2 Elect Director Patricia Albjerg Graham For For Management 3 Elect Director F.H. Merelli For For Management 4 Ratify Auditors For For Management APPLIED MATERIALS, INC. Ticker: AMAT Security ID: 038222105 Meeting Date: MAR 9, 2010 Meeting Type: Annual Record Date: JAN 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael R. Splinter For For Management 1.2 Elect Director Aart J. de Geus For For Management 1.3 Elect Director Stephen R. Forrest For For Management 1.4 Elect Director Thomas J. Iannotti For For Management 1.5 Elect Director Susan M. James For For Management 1.6 Elect Director Alexander A. Karsner For For Management 1.7 Elect Director Gerhard H. Parker For For Management 1.8 Elect Director Dennis D. Powell For For Management 1.9 Elect Director Willem P. Roelandts For For Management 1.10 Elect Director James E. Rogers For Withhold Management 1.11 Elect Director Robert H. Swan For For Management 2 Ratify Auditors For For Management AUTOMATIC DATA PROCESSING, INC. Ticker: ADP Security ID: 053015103 Meeting Date: NOV 10, 2009 Meeting Type: Annual Record Date: SEP 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gregory D. Brenneman For For Management 1.2 Elect Director Leslie A. Brun For For Management 1.3 Elect Director Gary C. Butler For For Management 1.4 Elect Director Leon G. Cooperman For For Management 1.5 Elect Director Eric C. Fast For For Management 1.6 Elect Director Linda R. Gooden For For Management 1.7 Elect Director R. Glenn Hubbard For For Management 1.8 Elect Director John P. Jones For For Management 1.9 Elect Director Charles H. Noski For For Management 1.10 Elect Director Sharon T. Rowlands For For Management 1.11 Elect Director Gregory L. Summe For For Management 2 Ratify Auditors For For Management BANK OF NEW YORK MELLON CORPORATION, THE Ticker: BK Security ID: 064058100 Meeting Date: APR 13, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Ruth E. Bruch For For Management 1.2 Elect Director Nicholas M. Donofrio For For Management 1.3 Elect Director Gerald L. Hassell For For Management 1.4 Elect Director Edmund F. Kelly For For Management 1.5 Elect Director Robert P. Kelly For For Management 1.6 Elect Director Richard J. Kogan For For Management 1.7 Elect Director Michael J. Kowalski For For Management 1.8 Elect Director John A. Luke, Jr. For For Management 1.9 Elect Director Robert Mehrabian For For Management 1.10 Elect Director Mark A. Nordenberg For For Management 1.11 Elect Director Catherine A. Rein For For Management 1.12 Elect Director William C. Richardson For For Management 1.13 Elect Director Samuel C. Scott III For For Management 1.14 Elect Director John P. Surma For For Management 1.15 Elect Director Wesley W. von Schack For For Management 2 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 3 Ratify Auditors For For Management 4 Provide for Cumulative Voting Against For Shareholder 5 Stock Retention/Holding Period Against For Shareholder 6 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote BECTON, DICKINSON AND COMPANY Ticker: BDX Security ID: 075887109 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: DEC 11, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Henry P. Becton, Jr. For For Management 1.2 Elect Director Edward F. Degraan For For Management 1.3 Elect Director Claire M. Fraser-liggett For For Management 1.4 Elect Director Edward J. Ludwig For For Management 1.5 Elect Director Adel A.F. Mahmoud For For Management 1.6 Elect Director James F. Orr For For Management 1.7 Elect Director Willard J. Overlock, Jr. For For Management 1.8 Elect Director Bertram L. Scott For For Management 2 Ratify Auditors For For Management 3 Company-SpecificApproval Of A By-law For For Management Amendment Regarding Special Shareholdermeetings 4 Amend Omnibus Stock Plan For For Management 5 Approve Executive Incentive Bonus Plan For For Management 6 Require a Majority Vote for the Against For Shareholder Election of Directors 7 Provide for Cumulative Voting Against For Shareholder BP PLC Ticker: BP. Security ID: 055622104 Meeting Date: APR 15, 2010 Meeting Type: Annual Record Date: FEB 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 To Receive The Directors Annual Report For For Management And Accounts 2 To Approve The Directors Remuneration For For Management Report 3 To Elect P Anderson As A Director For For Management 4 To Re-elect A Burgmans As A Director For For Management 5 To Re-elect C B Carroll As A Director For For Management 6 To Re-elect William Castell As A For For Management Director 7 To Re-elect I C Conn As A Director For For Management 8 To Re-elect G David As A Director For For Management 9 To Elect I E L Davis As A Director For For Management 10 To Re-elect R Dudley As A Director For For Management 11 To Re-elect D J Flint As A Director For For Management 12 To Re-elect B E Grote As A Director For For Management 13 To Re-elect A B Hayward As A Director For For Management 14 To Re-elect A G Inglis As A Director For For Management 15 To Re-elect D S Julius As A Director For For Management 16 To Elect C-H Svanberg As A Director For For Management 17 To Reappoint Ernst & Young Llp As For For Management Auditors And Authorize The board To Fix Their Remuneration 18 To Adopt New Articles Of Association For For Management 19 To Give Limited Authority For The For For Management Purchaseof Its Own Shares By The Company 20 To Give Limited Authority To Allot For For Management Shares Up To A Specified amount 21 To Give Authority To Allot A Limited For For Management Number of Shares For Cash Free Of Pre-emption Rights 22 To Authorize The Calling Of General For For Management Meetings(excluding Annual General Meetings) By Notice Of At Least 14 clear Days 23 To Approve The Renewal Of The Executive For For Management Directors Incentive Plan 24 To Approve The Scrip Dividend Programme For For Management 25 Special Resolution: To Instruct A Against For Shareholder Committee Of The Board To Review The Assumptions Behind The Sunrise Project CAMERON INTERNATIONAL CORPORATION Ticker: CAM Security ID: 13342B105 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Michael E. Patrick For For Management 1.2 Elect Director Jon Erik Reinhardsen For For Management 1.3 Elect Director Bruce W. Wilkinson For Against Management 2 Ratify Auditors For Against Management CISCO SYSTEMS, INC. Ticker: CSCO Security ID: 17275R102 Meeting Date: NOV 12, 2009 Meeting Type: Annual Record Date: SEP 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Carol A. Bartz For For Management 2 Elect Director M. Michele Burns For For Management 3 Elect Director Michael D. Capellas For For Management 4 Elect Director Larry R. Carter For For Management 5 Elect Director John T. Chambers For For Management 6 Elect Director Brian L. Halla For For Management 7 Elect Director John L. Hennessy For For Management 8 Elect Director Richard M. Kovacevich For For Management 9 Elect Director Roderick C. McGeary For For Management 10 Elect Director Michael K. Powell For For Management 11 Elect Director Arun Sarin For For Management 12 Elect Director Steven M. West For For Management 13 Elect Director Jerry Yang For For Management 14 Amend Omnibus Stock Plan For For Management 15 Amend Qualified Employee Stock Purchase For For Management Plan 16 Ratify Auditors For For Management 17 Amend Bylaws to Establish a Board Against For Shareholder Committee on Human Rights 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 19 Report on Internet Fragmentation Against For Shareholder CONSOLIDATED EDISON, INC. Ticker: ED Security ID: 209115104 Meeting Date: MAY 17, 2010 Meeting Type: Annual Record Date: MAR 30, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kevin Burke For For Management 2 Elect Director Vincent A. Calarco For For Management 3 Elect Director George Campbell, Jr. For For Management 4 Elect Director Gordon J. Davis For For Management 5 Elect Director Michael J. Del Giudice For For Management 6 Elect Director Ellen V. Futter For For Management 7 Elect Director John F. Hennessy, III For For Management 8 Elect Director Sally Hernandez For For Management 9 Elect Director John F. Killian For For Management 10 Elect Director Eugene R. McGrath For For Management 11 Elect Director Michael W. Ranger For For Management 12 Elect Director L. Frederick Sutherland For For Management 13 Ratify Auditors For For Management 14 Increase Disclosure of Executive Against Against Shareholder Compensation COSTCO WHOLESALE CORPORATION Ticker: COST Security ID: 22160K105 Meeting Date: JAN 28, 2010 Meeting Type: Annual Record Date: NOV 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director B.S. Carson, Sr., M.D. For For Management 1.2 Elect Director William H. Gates For For Management 1.3 Elect Director Hamilton E. James For For Management 1.4 Elect Director Jill S. Ruckelshaus For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management CVS CAREMARK CORPORATION Ticker: CVS Security ID: 126650100 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Edwin M. Banks For For Management 2 Elect Director C. David Brown II For For Management 3 Elect Director David W. Dorman For For Management 4 Elect Director Kristen Gibney Williams For For Management 5 Elect Director Marian L. Heard For For Management 6 Elect Director William H. Joyce For For Management 7 Elect Director Jean-Pierre Millon For For Management 8 Elect Director Terrence Murray For For Management 9 Elect Director C.A. Lance Piccolo For For Management 10 Elect Director Sheli Z. Rosenberg For For Management 11 Elect Director Thomas M. Ryan For For Management 12 Elect Director Richard J. Swift For For Management 13 Ratify Auditors For For Management 14 Approve Omnibus Stock Plan For For Management 15 Provide Right to Call Special Meeting For For Management 16 Report on Political Contributions Against For Shareholder 17 Adopt Global Warming Principles Against Against Shareholder EMERSON ELECTRIC CO. Ticker: EMR Security ID: 291011104 Meeting Date: FEB 2, 2010 Meeting Type: Annual Record Date: NOV 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director C. A. H. Boersig For For Management 1.2 Elect Director C. Fernandez G. For For Management 1.3 Elect Director W. J. Galvin For For Management 1.4 Elect Director R. L. Stephenson For For Management 1.5 Elect Director V. R. Loucks, Jr. For For Management 1.6 Elect Director R. L. Ridgway For For Management 2 Amend Executive Incentive Bonus Plan For For Management 3 Ratify Auditors For For Management EXPEDIA, INC. Ticker: EXPE Security ID: 30212P105 Meeting Date: JUN 8, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director A. George "Skip" Battle For Withhold Management 1.2 Elect Director Barry Diller For Withhold Management 1.3 Elect Director Jonathan L. Dolgen For Withhold Management 1.4 Elect Director William R. Fitzgerald For Withhold Management 1.5 Elect Director Craig A. Jacobson For Withhold Management 1.6 Elect Director Victor A. Kaufman For Withhold Management 1.7 Elect Director Peter M. Kern For Withhold Management 1.8 Elect Director Dara Khosrowshahi For Withhold Management 1.9 Elect Director John C. Malone For Withhold Management 1.10 Elect Director Jose A. Tazon For Withhold Management 2 Ratify Auditors For For Management FRANKLIN RESOURCES, INC. Ticker: BEN Security ID: 354613101 Meeting Date: MAR 16, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Samuel H. Armacost For For Management 1.2 Elect Director Charles Crocker For For Management 1.3 Elect Director Joseph R. Hardiman For For Management 1.4 Elect Director Robert D. Joffe For For Management 1.5 Elect Director Charles B. Johnson For For Management 1.6 Elect Director Gregory E. Johnson For For Management 1.7 Elect Director Rupert H. Johnson, Jr. For For Management 1.8 Elect Director Thomas H. Kean For For Management 1.9 Elect Director Chutta Ratnathicam For For Management 1.10 Elect Director Peter M. Sacerdote For For Management 1.11 Elect Director Laura Stein For For Management 1.12 Elect Director Anne M. Tatlock For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management GENERAL MILLS, INC. Ticker: GIS Security ID: 370334104 Meeting Date: SEP 21, 2009 Meeting Type: Annual Record Date: JUL 23, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Bradbury H. Anderson For For Management 2 Elect Director R. Kerry Clark For For Management 3 Elect Director Paul Danos For For Management 4 Elect Director William T. Esrey For For Management 5 Elect Director Raymond V. Gilmartin For For Management 6 Elect Director Judith Richards Hope For For Management 7 Elect Director Heidi G. Miller For For Management 8 Elect Director Hilda Ochoa-Brillembourg For For Management 9 Elect Director Steve Odland For For Management 10 Elect Director Kendall J. Powell For For Management 11 Elect Director Lois E. Quam For For Management 12 Elect Director Michael D. Rose For For Management 13 Elect Director Robert L. Ryan For For Management 14 Elect Director Dorothy A. Terrell For For Management 15 Approve Omnibus Stock Plan For For Management 16 Ratify Auditors For For Management 17 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation GLAXOSMITHKLINE PLC Ticker: GSK Security ID: 37733W105 Meeting Date: MAY 6, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 To Receive And Adopt The Directors For For Management Report And The Financialstatements 2 To Approve The Remuneration Report For For Management 3 To Re-elect Dr Stephanie Burns As A For For Management Director 4 To Re-elect Mr Julian Heslop As A For For Management Director 5 To Re-elect Sir Deryck Maughan As A For For Management Director 6 To Re-elect Dr Daniel Podolsky As A For For Management Director 7 To Re-elect Sir Robert Wilson As A For For Management Director 8 Re-appointment Of Auditors For For Management 9 Remuneration Of Auditors For For Management 10 To Authorise The Company And Its For For Management Subsidiaries To Make Donations to Political Organisations And Incur Political Expenditure 11 Authority To Allot Shares For For Management 12 Disapplication Of Pre-emption Rights For For Management 13 Authority For The Company To Purchase For For Management Its Own Shares 14 Exemption From Statement Of Senior For For Management Statutory Auditor's Name 15 Reduced Notice Of A General Meeting For For Management Other Than An Agm 16 Adopt New Articles Of Association For For Management GOLDMAN SACHS GROUP, INC., THE Ticker: GS Security ID: 38141G104 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 8, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Lloyd C. Blankfein For For Management 1.2 Elect Director John H. Bryan For For Management 1.3 Elect Director Gary D. Cohn For For Management 1.4 Elect Director Claes Dahlback For For Management 1.5 Elect Director Stephen Friedman For For Management 1.6 Elect Director William W. George For For Management 1.7 Elect Director James A. Johnson For For Management 1.8 Elect Director Lois D. Juliber For For Management 1.9 Elect Director Lakshmi N. Mittal For For Management 1.10 Elect Director James J. Schiro For For Management 1.11 Elect Director H. Lee Scott, Jr. For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Reduce Supermajority Vote Requirement For For Management 5 Provide Right to Call Special Meeting For For Management 6 Provide for Cumulative Voting Against For Shareholder 7 Report on Collateral in Derivatives Against For Shareholder Trading 8 Require Independent Board Chairman Against Against Shareholder 9 Report on Political Contributions Against For Shareholder 10 Report on Global Warming Science Against Against Shareholder 11 Report on Pay Disparity Against Against Shareholder 12 Stock Retention/Holding Period Against For Shareholder GOOGLE INC. Ticker: GOOG Security ID: 38259P508 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Eric Schmidt For For Management 1.2 Elect Director Sergey Brin For For Management 1.3 Elect Director Larry Page For For Management 1.4 Elect Director L. John Doerr For For Management 1.5 Elect Director John L. Hennessy For For Management 1.6 Elect Director Ann Mather For For Management 1.7 Elect Director Paul S. Otellini For For Management 1.8 Elect Director K. Ram Shriram For For Management 1.9 Elect Director Shirley M. Tilghman For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For Against Management 4 Prepare Sustainability Report Against For Shareholder 5 Adopt Principles for Online Advertising Against For Shareholder 6 Amend Human Rights Policies Regarding Against For Shareholder Chinese Operations HEWLETT-PACKARD COMPANY Ticker: HPQ Security ID: 428236103 Meeting Date: MAR 17, 2010 Meeting Type: Annual Record Date: JAN 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Marc L. Andreessen For For Management 1.2 Elect Director Lawrence T. Babbio, Jr. For For Management 1.3 Elect Director Sari M. Baldauf For For Management 1.4 Elect Director Rajiv L. Gupta For For Management 1.5 Elect Director John H. Hammergren For For Management 1.6 Elect Director Mark V. Hurd For For Management 1.7 Elect Director Joel Z. Hyatt For For Management 1.8 Elect Director John R. Joyce For For Management 1.9 Elect Director Robert L. Ryan For For Management 1.10 Elect Director Lucille S. Salhany For For Management 1.11 Elect Director G. Kennedy Thompson For For Management 2 Ratify Auditors For For Management 3 Amend Omnibus Stock Plan For For Management 4 Company Request on Advisory Vote on For For Management Executive Compensation ILLINOIS TOOL WORKS INC. Ticker: ITW Security ID: 452308109 Meeting Date: MAY 7, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Marvin D. Brailsford For For Management 2 Elect Director Susan Crown For For Management 3 Elect Director Don H. Davis, Jr. For For Management 4 Elect Director Robert C. McCormack For For Management 5 Elect Director Robert S. Morrison For For Management 6 Elect Director James A. Skinner For For Management 7 Elect Director David B. Smith, Jr. For For Management 8 Elect Director David B. Speer For For Management 9 Elect Director Pamela B. Strobel For For Management 10 Ratify Auditors For For Management 11 Report on Political Contributions Against For Shareholder JOHNSON & JOHNSON Ticker: JNJ Security ID: 478160104 Meeting Date: APR 22, 2010 Meeting Type: Annual Record Date: FEB 23, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Mary Sue Coleman For For Management 2 Elect Director James G. Culien For For Management 3 Elect Director Michael M. E. Johns For For Management 4 Elect Director Susan L. Lindquist For For Management 5 Elect Director Anne M. Mulcahy For For Management 6 Elect Director Lea F. Mullin For For Management 7 Elect Director William D. Perez For For Management 8 Elect Director Charles Prince For For Management 9 Elect Director David Satcher For For Management 10 Elect Director William C. Welcon For For Management 11 Ratify Auditors For For Management 12 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 13 Amend Articles/Bylaws/Charter Call Against For Shareholder Special Meetings JPMORGAN CHASE & CO. Ticker: JPM Security ID: 46625H100 Meeting Date: MAY 18, 2010 Meeting Type: Annual Record Date: MAR 19, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Crandall C. Bowles For For Management 1.2 Elect Director Stephen B. Burke For For Management 1.3 Elect Director David M. Cote For For Management 1.4 Elect Director James S. Crown For For Management 1.5 Elect Director James Dimon For For Management 1.6 Elect Director Ellen V. Futter For For Management 1.7 Elect Director William H. Gray, III For For Management 1.8 Elect Director Laban P. Jackson, Jr. For For Management 1.9 Elect Director David C. Novak For For Management 1.10 Elect Director Lee R. Raymond For For Management 1.11 Elect Director William C. Weldon For For Management 2 Ratify Auditors For For Management 3 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 4 Affirm Political Non-Partisanship Against Against Shareholder 5 Amend Bylaws Call Special Meetings Against For Shareholder 6 Report on Collateral in Derivatives Against For Shareholder Trading 7 Provide Right to Act by Written Consent Against For Shareholder 8 Require Independent Board Chairman Against For Shareholder 9 Report on Pay Disparity Against Against Shareholder 10 Stock Retention/Holding Period Against For Shareholder LABORATORY CORPORATION OF AMERICA HOLDINGS Ticker: LH Security ID: 50540R409 Meeting Date: MAY 12, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director David P. King For For Management 2 Elect Director Kerrii B. Anderson For For Management 3 Elect Director Jean-Luc Belingard For Against Management 4 Elect Director Wendy E. Lane For For Management 5 Elect Director Thomas P. Mac Mahon For For Management 6 Elect Director Robert E. Mittelstaedt, For For Management Jr. 7 Elect Director Arthur H. Rubenstein For For Management 8 Elect Director M. Keith Weikel For For Management 9 Elect Director R. Sanders Williams For For Management 10 Ratify Auditors For For Management MANPOWER INC. Ticker: MAN Security ID: 56418H100 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 16, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Gina R. Boswell For For Management 1.2 Elect Director Jack M. Greenberg For For Management 1.3 Elect Director Terry A. Hueneke For For Management 2 Ratify Auditors For For Management 3 Amend Articles of Incorporation to For For Management Adopt Majority Voting for Uncontested Election of Directors 4 Amend Bylaws to Adopt Majority Voting For For Management for Uncontested Election of Directors MICROSOFT CORPORATION Ticker: MSFT Security ID: 594918104 Meeting Date: NOV 19, 2009 Meeting Type: Annual Record Date: SEP 4, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director William H. Gates, III For For Management 2 Elect Director Steven A. Ballmer For For Management 3 Elect Director Dina Dublon For For Management 4 Elect Director Raymond V. Gilmartin For For Management 5 Elect Director Reed Hastings For For Management 6 Elect Director Maria Klawe For For Management 7 Elect Director David F. Marquardt For For Management 8 Elect Director Charles H. Noski For For Management 9 Elect Director Helmut Panke For For Management 10 Ratify Auditors For For Management 11 Permit Right to Call Special Meeting For For Management 12 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 13 Adopt Principles for Health Care Reform Against Against Shareholder 14 Report on Charitable Contributions Against Against Shareholder NIKE, INC. Ticker: NKE Security ID: 654106103 Meeting Date: SEP 21, 2009 Meeting Type: Annual Record Date: JUL 24, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Jill K. Conway For For Management 1.2 Elect Director Alan B. Graf, Jr. For For Management 1.3 Elect Director John C. Lechleiter For For Management 2 Amend Qualified Employee Stock Purchase For For Management Plan 3 Ratify Auditors For For Management NOBLE CORPORATION Ticker: NE Security ID: H5833N103 Meeting Date: APR 30, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1a Reelect Michael Cawley as Director For For Management 1b Reelect Gordon Hall as Director For For Management 1c Reelect Jack Little as Director For For Management 2 Approve Creation of CHF 663.0 Million For Against Management Pool of Capital without Preemptive Rights 3 Approve CHF 143.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.52 per Share 4 Approve CHF 154.7 Million Reduction in For For Management Share Capital and Capital Repayment of CHF 0.56 per Share 5 Ratify PricewaterhouseCoopers LLP as For For Management Independent Registered Public Accounting Firm and PricewaterhouseCoopers AG as Statutory Auditor 6 Accept Financial Statements and For For Management Statutory Reports 7 Approve Discharge of Board and Senior For For Management Management NOBLE ENERGY, INC. Ticker: NBL Security ID: 655044105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 9, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jeffrey L. Berenson For Against Management 2 Elect Director Michael A. Cawley For Against Management 3 Elect Director Edward F. Cox For Against Management 4 Elect Director Charles D. Davidson For For Management 5 Elect Director Thomas J. Edelman For Against Management 6 Elect Director Eric P. Grubman For Against Management 7 Elect Director Kirby L. Hedrick For Against Management 8 Elect Director Scott D. Urban For Against Management 9 Elect Director William T. Van Kleef For Against Management 10 Ratify Auditors For For Management NOVARTIS AG Ticker: NOVN Security ID: 66987V109 Meeting Date: FEB 26, 2010 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports, Including Remuneration Report 2 Approve Discharge of Board and Senior For For Management Management 3 Approve Allocation of Income and For For Management Dividends of CHF 2.10 per Share 4.1 Amend Articles Re: Compliance with For For Management Swiss Federal Act on Intermediated Securites 4.2 Amend Articles Re: Introduction of a For For Management Consultative Resolution on the Remuneration System 5.1 Reelect Marjorie M.T. Yang as Director For For Management 5.2 Reelect Daniel Vasella as Director For For Management 5.3 Reelect Hans-Joerg Rudloff as Director For For Management 6 Ratify PricewaterhouseCoopers as For For Management Auditors 7 Additional And/or Counter-proposals For Against Management Presented At The Meeting NUCOR CORPORATION Ticker: NUE Security ID: 670346105 Meeting Date: MAY 13, 2010 Meeting Type: Annual Record Date: MAR 15, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Daniel R. DiMicco For For Management 1.2 Elect Director James D. Hlavacek For For Management 1.3 Elect Director John H. Walker For For Management 2 Ratify Auditors For For Management 3 Declassify the Board of Directors For For Management 4 Approve Omnibus Stock Plan For For Management 5 Require a Majority Vote for the Against For Shareholder Election of Directors 6 Report on Political Contributions Against For Shareholder PNC FINANCIAL SERVICES GROUP, INC., THE Ticker: PNC Security ID: 693475105 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: FEB 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Richard O. Berndt For For Management 2 Elect Director Charles E. Bunch For For Management 3 Elect Director Paul W. Chellgren For For Management 4 Elect Director Robert N. Clay For For Management 5 Elect Director Kay Coles James For For Management 6 Elect Director Richard B. Kelson For For Management 7 Elect Director Bruce C. Lindsay For For Management 8 Elect Director Anthony A. Massaro For For Management 9 Elect Director Jane G. Pepper For For Management 10 Elect Director James E. Rohr For For Management 11 Elect Director Donald J. Shepard For For Management 12 Elect Director Lorene K. Steffes For For Management 13 Elect Director Dennis F. Strigl For For Management 14 Elect Director Stephen G. Thieke For For Management 15 Elect Director Thomas J. Usher For For Management 16 Elect Director George H. Walls, Jr. For For Management 17 Elect Director Helge H. Wehmeier For For Management 18 Ratify Auditors For For Management 19 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation 20 Submit Severance Agreement Against For Shareholder (Change-in-Control) to Shareholder Vote 21 TARP Related Compensation Against For Shareholder POTASH CORPORATION OF SASKATCHEWAN INC. Ticker: POT Security ID: 73755L107 Meeting Date: MAY 6, 2010 Meeting Type: Annual/Special Record Date: MAR 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect C. M. Burley as Director For For Management 1.2 Elect W. J. Doyle as Director For For Management 1.3 Elect J. W. Estey as Director For For Management 1.4 Elect C. S. Hoffman as Director For For Management 1.5 Elect D. J. Howe as Director For For Management 1.6 Elect A. D. Laberge as Director For For Management 1.7 Elect K. G. Martell as Director For For Management 1.8 Elect J. J. McCaig as Director For For Management 1.9 Elect M. Mogford as Director For For Management 1.10 Elect P. J. Schoenhals as Director For For Management 1.11 Elect E. R. Stromberg as Director For For Management 1.12 Elect E. Viyella de Paliza as Director For For Management 2 Ratify Deloitte & Touche LLP as For For Management Auditors 3 Approve Performance Option Plan For For Management 4 Advisory Vote on Executive Compensation For For Management Approach PROCTER & GAMBLE COMPANY, THE Ticker: PG Security ID: 742718109 Meeting Date: OCT 13, 2009 Meeting Type: Annual Record Date: AUG 14, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Kenneth I. Chenault For For Management 2 Elect Director Scott D. Cook For For Management 3 Elect Director Rajat K. Gupta For For Management 4 Elect Director A.G. Lafley For For Management 5 Elect Director Charles R. Lee For For Management 6 Elect Director Lynn M. Martin For For Management 7 Elect Director Robert A. McDonald For For Management 8 Elect Director W. James McNerney, Jr. For For Management 9 Elect Director Johnathan A. Rodgers For For Management 10 Elect Director Ralph Snyderman For For Management 11 Elect Director Mary Agnes Wilderotter For For Management 12 Elect Director Patricia A. Woertz For For Management 13 Elect Director Ernesto Zedillo For For Management 14 Ratify Auditors For For Management 15 Amend Code of Regulations For For Management 16 Approve Omnibus Stock Plan For For Management 17 Provide for Cumulative Voting Against For Shareholder 18 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation PRUDENTIAL FINANCIAL, INC. Ticker: PRU Security ID: 744320102 Meeting Date: MAY 11, 2010 Meeting Type: Annual Record Date: MAR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Thomas J. Baltimore, Jr. For For Management 2 Elect Director Gordon M. Bethune For For Management 3 Elect Director Gaston Caperton For For Management 4 Elect Director Gilbert F. Casellas For For Management 5 Elect Director James G. Cullen For For Management 6 Elect Director William H. Gray, III For For Management 7 Elect Director Mark B. Grier For For Management 8 Elect Director Jon F. Hanson For For Management 9 Elect Director Constance J. Horner For For Management 10 Elect Director Karl J. Krapek For For Management 11 Elect Director Christine A. Poon For For Management 12 Elect Director John R. Strangfield For For Management 13 Elect Director James A. Unruh For For Management 14 Ratify Auditors For For Management 15 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation QUALCOMM INCORPORATED Ticker: QCOM Security ID: 747525103 Meeting Date: MAR 2, 2010 Meeting Type: Annual Record Date: JAN 4, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Barbara T. Alexander For For Management 1.2 Elect Director Stephen M. Bennett For For Management 1.3 Elect Director Donald G. Cruickshank For For Management 1.4 Elect Director Raymond V. Dittamore For For Management 1.5 Elect Director Thomas W. Horton For For Management 1.6 Elect Director Irwin Mark Jacobs For For Management 1.7 Elect Director Paul E. Jacobs For For Management 1.8 Elect Director Robert E. Kahn For For Management 1.9 Elect Director Sherry Lansing For For Management 1.10 Elect Director Duane A. Nelles For For Management 1.11 Elect Director Brent Scowcroft For For Management 1.12 Elect Director Marc I. Stern For For Management 2 Amend Omnibus Stock Plan For For Management 3 Ratify Auditors For For Management STRYKER CORPORATION Ticker: SYK Security ID: 863667101 Meeting Date: APR 27, 2010 Meeting Type: Annual Record Date: MAR 1, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director Howard E. Cox, Jr. For For Management 1.2 Elect Director Srikant M. Datar, Ph.D. For For Management 1.3 Elect Director Donald M. Engelman, For For Management Ph.D. 1.4 Elect Director Louise L. Francesconi For For Management 1.5 Elect Director Howard L. Lance For For Management 1.6 Elect Director Stephen P. MacMillan For For Management 1.7 Elect Director William U. Parfet For For Management 1.8 Elect Director Ronda E. Stryker For For Management 2 Ratify Auditors For For Management TARGET CORPORATION Ticker: TGT Security ID: 87612E106 Meeting Date: JUN 9, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Calvin Darden For For Management 2 Elect Director Anne M. Mulcahy For For Management 3 Elect Director Stephen W. Sanger For For Management 4 Elect Director Gregg W. Steinhafel For For Management 5 Ratify Auditors For For Management 6 Declassify the Board of Directors For For Management 7 Reduce Supermajority Vote Requirement For For Management 8 Amend Articles of Incorporation For For Management 9 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation TJX COMPANIES, INC., THE Ticker: TJX Security ID: 872540109 Meeting Date: JUN 2, 2010 Meeting Type: Annual Record Date: APR 12, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Jose B. Alvarez For For Management 2 Elect Director Alan M. Bennett For For Management 3 Elect Director David A. Brandon For For Management 4 Elect Director Bernard Cammarata For For Management 5 Elect Director David T. Ching For For Management 6 Elect Director Michael F. Hines For For Management 7 Elect Director Amy B. Lane For For Management 8 Elect Director Carol Meyrowitz For For Management 9 Elect Director John F. O'Brien For For Management 10 Elect Director Willow B. Shire For For Management 11 Elect Director Fletcher H. Wiley For For Management 12 Ratify Auditors For For Management 13 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation U.S. BANCORP Ticker: USB Security ID: 902973304 Meeting Date: APR 20, 2010 Meeting Type: Annual Record Date: FEB 22, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Douglas M. Baker, Jr. For For Management 2 Elect Director Y. Marc Belton For For Management 3 Elect Director Victoria Buyniski For For Management Gluckman 4 Elect Director Arthur D. Collins, Jr. For For Management 5 Elect Director Richard K. Davis For For Management 6 Elect Director Joel W. Johnson For For Management 7 Elect Director Olivia F. Kirtley For For Management 8 Elect Director Jerry W. Levin For For Management 9 Elect Director David B. O'Maley For For Management 10 Elect Director O'dell M. Owens, M.D., For For Management M.P.H. 11 Elect Director Richard G. Reiten For For Management 12 Elect Director Craig D. Schnuck For For Management 13 Elect Director Patrick T. Stokes For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For For Management 16 Advisory Vote to Ratify Named Executive For For Management Officers' Compensation UGI CORP. Ticker: UGI Security ID: 902681105 Meeting Date: JAN 26, 2010 Meeting Type: Annual Record Date: NOV 20, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1.1 Elect Director S.D. Ban For For Management 1.2 Elect Director R.C. Gozon For For Management 1.3 Elect Director L.R. Greenberg For For Management 1.4 Elect Director M.O. Schlanger For For Management 1.5 Elect Director A. Pol For For Management 1.6 Elect Director E.E. Jones For For Management 1.7 Elect Director J.L. Walsh For For Management 1.8 Elect Director R.B. Vincent For For Management 1.9 Elect Director M.S. Puccio For For Management 2 Ratify Auditors For For Management VODAFONE GROUP PLC Ticker: VOD Security ID: 92857W209 Meeting Date: JUL 28, 2009 Meeting Type: Annual Record Date: JUN 1, 2009 # Proposal Mgt Rec Vote Cast Sponsor 1 Accept Financial Statements and For For Management Statutory Reports 2 Re-elect Sir John Bond as Director For For Management 3 Re-elect John Buchanan as Director For For Management 4 Re-elect Vittorio Colao as Director For For Management 5 Elect Michel Combes as Director For For Management 6 Re-elect Andy Halford as Director For For Management 7 Re-elect Alan Jebson as Director For For Management 8 Elect Samuel Jonah as Director For For Management 9 Re-elect Nick Land as Director For For Management 10 Re-elect Anne Lauvergeon as Director For For Management 11 Re-elect Simon Murray as Director For For Management 12 Elect Stephen Pusey as Director For For Management 13 Re-elect Luc Vandevelde as Director For For Management 14 Re-elect Anthony Watson as Director For For Management 15 Re-elect Philip Yea as Director For For Management 16 Approve Final Dividend of 5.20 Pence For For Management Per Ordinary Share 17 Approve Remuneration Report For For Management 18 Reappoint Deloitte LLP as Auditors of For For Management the Company 19 Authorise the Audit Committee to Fix For For Management Remuneration of Auditors 20 Authorise Issue of Equity or For For Management Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,193,532,658 21 Subject to the Passing of Resolution For For Management 20, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 330,323,367 22 Authorise 5,200,000,000 Ordinary Shares For For Management for Market Purchase 23 Adopt New Articles of Association For For Management 24 Approve That a General Meeting Other For For Management Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice WALT DISNEY COMPANY, THE Ticker: DIS Security ID: 254687106 Meeting Date: MAR 10, 2010 Meeting Type: Annual Record Date: JAN 11, 2010 # Proposal Mgt Rec Vote Cast Sponsor 1 Elect Director Susan E. Arnold For For Management 2 Elect Director John E. Bryson For For Management 3 Elect Director John S. Chen For For Management 4 Elect Director Judith L. Estrin For For Management 5 Elect Director Robert A. Iger For For Management 6 Elect Director Steven P. Jobs For For Management 7 Elect Director Fred H. Langhammer For For Management 8 Elect Director Aylwin B. Lewis For For Management 9 Elect Director Monica C. Lozano For For Management 10 Elect Director Robert W. Matschullat For For Management 11 Elect Director John E. Pepper, Jr. For For Management 12 Elect Director Sheryl Sandberg For For Management 13 Elect Director Orin C. Smith For For Management 14 Ratify Auditors For For Management 15 Amend Omnibus Stock Plan For Against Management 16 Reduce Supermajority Vote Requirement For For Management 17 Reduce Supermajority Vote Requirement For For Management 18 Amend Articles of Incorporation to For For Management Delete Certain Tracking Stock Provisions 19 Amend Articles of Incorporation to For For Management Delete Classified Board Transition Provisions 20 Advisory Vote to Ratify Named Executive Against For Shareholder Officers' Compensation 21 Amend EEO Policy to Prohibit Against Against Shareholder Discrimination Based on Ex-Gay Status END NPX REPORT SIGNATURES PURSUANT TO THE REQUIREMENTS OF THE INVESTMENT COMPANY ACT OF 1940, THE REGISTRANT HAS DULY CAUSED THIS REPORT TO BE SIGNED ON ITS BEHALF BY THE UNDERSIGNED, THERE UNTO DULY AUTHORIZED. WELLS FARGO FUNDS TRUST *BY: /S/ KARLA M. RABUSCH KARLA M. RABUSCH, PRESIDENT OF WELLS FARGO FUNDS MANAGEMENT, LLC, AND EXECUTIVE VICE PRESIDENT OF WELLS FARGO BANK, N.A.
